317 F.2d 818
Bobbie Alvarado MORA, Appellant,v.UNITED STATES of America, Appellee.
No. 20127.
United States Court of Appeals Fifth Circuit.
May 24, 1963.

Bobbie Alvarado Mora, pro se.
Ernest Morgan, U. S. Atty., San Antonio, Tex., K. Key Hoffman Jr., Asst. U. S. Atty., for appellee.
Before CAMERON and BROWN, Circuit Judges, and WHITEHURST, District Judge.
PER CURIAM.


1
This is an appeal from a denial of a § 2255 motion to vacate conviction and sentence. Defendant asserts that he was denied effective assistance of counsel, and that he was denied due process of law in that he lacked the requisite understanding of the charge made against him and he was not apprised of his right to plead not guilty and get a trial by jury. We find no substantial merit in these contentions and accordingly affirm the judgment.


2
Defendant was charged with robbing a Federal Narcotics Agent of property belonging to the United States. He had court appointed counsel. At his arraignment, the defendant in open court waived prosecution by indictment and consented to the proceedings being conducted on information. The information was read twice to defendant by the United States Attorney. Despite defendant's assurances to the Court that he fully understood the nature of the charges, the information was read to the defendant in Spanish by an interpreter who informed the Court that defendant stated he understood the charges. The defendant then stated that he desired to plead guilty. Scrupulously guarding the defendant's rights, the Judge questioned the defendant who stated several times that he was not coerced, had not been offered a deal, was not afraid, and that he was pleading guilty because he had committed the crime. The record also shows that the defendant was no novice in the ways of criminal law. In his efforts to make certain that the defendant understood fully the nature of the proceedings, his rights, etc., the Judge was aware as the record now reflects that the defendant had several prior convictions for which he had received sentences. The record adequately shows that the defendant fully understood the entire arraignment and sentencing proceedings and the consequences arising therefrom. No further hearing was needed. 28 U.S. C.A. § 2255.


3
Affirmed.